
	
		II
		109th CONGRESS
		2d Session
		S. 3870
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To hold the current regime in Iran accountable for its
		  human rights record and to support a transition to democracy in
		  Iran.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Human Rights Act of
			 2006.
		2.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations and
			 the Committee on Appropriations of the Senate and the Committee on
			 International Relations and the Committee on Appropriations of the House of
			 Representatives.
		3.FindingsCongress makes the following
			 findings:
			(1)There is
			 currently not a democratic government in Iran. Instead, Iran is an ideological
			 dictatorship presided over by an unelected Supreme Leader with limitless veto
			 power, an unelected Expediency Council, and a Council of Guardians capable of
			 eviscerating any reforms.
			(2)The Supreme
			 Leader appoints the heads of the judiciary, the clergy members on the powerful
			 Council of Guardians, the commanders of all the armed forces, Friday prayer
			 leaders, and the head of radio and television and confirms the president’s
			 election, rendering him the most powerful person in Iranian politics with
			 little accountability within the political system.
			(3)Members of the
			 Council of Guardians in Iran, who are chosen by the Supreme Leader, must vet
			 all candidates for election based on their political predispositions and all
			 legislation before it can be entered into law.
			(4)There has been a
			 re-entrenchment of revolutionary forces in the political system in Iran.
			 Elections held in February 2004 resulted in significant gains by conservative
			 hard-liners affiliated with the regime’s clerical army, the Pasdaran,
			 culminating in the election of President Mahmoud Ahmadinejad.
			(5)Over the past
			 decade, human rights have been in steady decline in Iran. Torture, executions
			 after unfair trials, and censorship of all media remain rampant throughout the
			 country. Stoning, amputation, flogging, and beheading are used as methods of
			 punishment.
			(6)Since his rise to
			 power, President Ahmadinejad has embarked upon a concerted campaign of domestic
			 repression, including new restrictions on radio, television, and film content,
			 a ban on the publication of virtually all books, and an expansion in the
			 activities of the regime’s morals police.
			(7)The United
			 Nations General Assembly adopted Resolution 60/171 on December 16, 2005, to
			 express its grave concern over the deteriorating human rights situation in
			 Iran. The resolution urges the Government of Iran “to ensure full respect for
			 the rights to freedom of assembly, opinion and expression … to eliminate the
			 use of torture and other cruel, inhuman or degrading treatment or punishment …
			 [and] to eliminate, in law and in practice, all forms of discrimination based
			 on religion, ethnicity, or linguistic grounds.
			(8)The 2005 State
			 Department Country Reports on Human Rights Practices states that the
			 Government’s poor human rights record worsened, and it continued to commit
			 numerous, serious abuses.
			(9)According to
			 Human Rights Watch’s World Report 2006, many of the human rights violations
			 committed in Iran were performed by quasi-official parallel
			 institutions, which include paramilitary groups and plainclothes
			 intelligence agents [that] violently attack peaceful protesters, and
			 intelligence services [that] run illegal secret prisons and interrogation
			 centers. Uniformed police officers are fearful of challenging
			 plainclothes agents, who belong to groups such as Ansar-e Hizbollah and
			 Basij.
			(10)According to the
			 2005 State Department International Religious Freedom Report, the population of
			 Iran is 89 percent Shi’a Muslim and 8 percent Sunni Muslim; less than one
			 percent of the remaining population is comprised of Baha’is, Jews, Christians,
			 Mandaeans, and Zoroastrians.
			(11)Religious
			 minorities in Iran face significant discrimination, including imprisonment,
			 harassment, and intimidation. Accordingly, the Secretary of State has, since
			 1999, designated Iran as a country of particular concern pursuant to section
			 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)(1)(A)).
			(12)Ambeyi Ligabo,
			 United Nations Special Rapporteur on the Right to Freedom of Opinion and
			 Expression, submitted a report to the Commission on Human Rights in 2004 on
			 Civil and Political Rights, Including the Question of Freedom of
			 Expression. Mr. Ligabo asserted that the climate of fear induced
			 by the systematic repression of people expressing critical views against the
			 authorized political and religious doctrine and the functioning of the
			 institutions coupled with the severe and disproportionate sentences imposed
			 lead to self-censorship on the part of many journalists, intellectuals,
			 politicians, students and the population at large, thus in effect impeding
			 freedom of expression.
			(13)Amnesty
			 International’s 2003 Report on Iran detailed the arrest of Iranian-born
			 Canadian journalist Zahra Kazemi for taking photographs outside Evin prison in
			 Tehran on June 23, 2003. Over the course of her detention, judicial officials
			 interrogated Ms. Kazemi for three days. While in custody, Ms. Kazemi was
			 beaten, and she died of a brain hemorrhage on July 23, 2003.
			(14)Men and women
			 are not equal under the laws of Iran, and women are legally deprived of their
			 basic rights. The 2005 State Department Country Reports on Human Rights
			 Practices stated that the weight of a woman’s court testimony in Iran is half
			 that of a man’s testimony and the family of a female crime victim in that
			 country receives only half the amount of blood money provided to
			 the family of a male crime victim. The Government of Iran mandates gender
			 segregation in most public spaces, including on public buses and at entrances
			 to public buildings, universities, and airports.
			(15)The April 28,
			 2006, Department of State Patterns of Global Terrorism Report states that Iran
			 remained the most active state sponsor of terrorism in 2005.
			(16)There exists a
			 broad-based movement and desire for political change in the Islamic Republic of
			 Iran that is pro-democratic and seeks freedom and economic opportunity, and
			 which represents all sectors of Iranian society, including youth, women,
			 students, military personnel, and religious figures.
			(17)The people of
			 Iran have increasingly expressed frustration at the slow pace of reform in
			 Iran, and any efforts for nonviolent change in their society have been
			 suppressed.
			(18)On September 7,
			 2006, Mohammad Khatami, President of Iran from 1997 to 2005, became the highest
			 ranking Iranian to visit Washington, DC, since the hostage crisis of 1979,
			 despite his government's state sponsorship of terrorism, repression of
			 political opponents, and dismal human rights record and the advancement of
			 Iran's uranium enrichment program.
			(19)President
			 Ahmadinejad is moving to limit freedom of expression in higher education. On
			 September 5, 2006, he expressed concern that universities were too secular and
			 called for a purge of liberal and secular faculty members from universities in
			 Iran.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the President $100,000,000 for fiscal year
			 2007 to carry out sections 201, 303, and 304.
		IHuman rights and
			 democracy in Iran
			101.Declaration of
			 policyIt is the policy of the
			 United States—
				(1)to make the
			 deplorable human rights record of the Government of Iran a top concern and
			 priority of United States foreign policy;
				(2)to keep the
			 deplorable human rights record of Iran a top priority, irrespective of ongoing
			 nuclear issues;
				(3)to support
			 independent human rights groups inside and outside Iran who maintain
			 internationally recognized human rights standards, including those provided for
			 in the Universal Declaration of Human Rights and the Helsinki
			 Commitments;
				(4)to support a
			 transparent and full transition to democracy in Iran;
				(5)to support an
			 internationally-monitored referendum by which the people of Iran can peacefully
			 change the system of government in that country;
				(6)to support the
			 aspirations of the people of Iran to live in freedom; and
				(7)to support
			 independent pro-democracy forces in Iran and abroad in order to encourage them
			 to change the system of government in Iran without direct United States
			 military involvement.
				102.Sense of
			 Congress on the importance of human rights in IranIt
			 is the sense of Congress that—
				(1)there is a direct
			 relationship between the state of freedom and democracy within Iran and the
			 efforts of the current regime of Iran to acquire nuclear weapons and the
			 long-term success of the global war on terror; and
				(2)it is essential
			 that the issue of human rights violations in Iran should remain a top United
			 States foreign policy priority, independent of efforts to address the nuclear
			 threat in Iran.
				103.Special envoy
			 on human rights in Iran
				(a)Appointment of
			 special envoyThe President shall appoint a special envoy for
			 human rights in Iran within the Department of State (in this Act referred to as
			 the Special Envoy). The Special Envoy should—
					(1)be a person of
			 recognized distinction in the field of human rights;
					(2)not be an
			 incumbent official of the Department of State; and
					(3)report directly
			 to the Secretary of State.
					(b)Duties
					(1)In
			 generalThe Special Envoy shall coordinate and promote efforts to
			 improve respect for the fundamental human rights of the people of Iran and work
			 with organizations committed to promoting democracy in Iran.
					(2)Specific
			 dutiesThe Special Envoy shall have the following duties:
						(A)Supporting
			 international efforts to promote human rights and political freedoms in Iran,
			 including coordination between the United States and the United Nations, the
			 European Union, the Organization for Security and Cooperation in Europe (OSCE),
			 and countries in the region to promote these efforts and to establish the
			 regional framework under section 104.
						(B)Coordinating with
			 appropriate offices of the Department of State, the Department of Defense, the
			 National Security Council, and such other agencies as may be necessary to
			 coordinate the establishment and operation of the regional framework.
						(C)Serving as point
			 of contact for opposition groups, diaspora groups, and nongovernmental
			 organizations interested in advocating democracy and human rights in
			 Iran.
						(D)Coordinating
			 efforts with appropriate departments and agencies of the United States
			 Government, international organizations, nongovernmental organizations, and
			 individuals and organizations from the Iranian diaspora to acquire greater
			 information and reporting on conditions in Iran.
						(E)Overseeing
			 funding for, and providing consultative authority with respect to, public and
			 private broadcasting into Iran.
						(F)Reviewing
			 strategies for improving the protection of human rights in Iran, including
			 technical training and exchange programs.
						(G)Coordinating with
			 the United States representative on the Board of Directors of the Global Fund
			 to Fight HIV/AIDS, Tuberculosis, and Malaria to properly evaluate and screen
			 all allocations of United States contributions to the Global Fund that could be
			 available to the Government of Iran.
						(c)Report on
			 activitiesNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter for each of the following 5
			 years, the Special Envoy shall submit to the appropriate congressional
			 committees a report on the activities undertaken in the preceding 12 months
			 under subsection (b).
				104.Establishment
			 of regional framework
				(a)FindingCongress
			 finds that human rights initiatives can be undertaken on a multilateral basis,
			 as demonstrated by the OSCE, which established a regional framework for
			 discussing human rights, scientific and educational cooperation, and economic
			 and trade issues.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 Government should explore the possibility of a regional human rights dialogue
			 with Iran that is modeled on the Helsinki process established by the OSCE,
			 engaging all countries in the region in a common commitment to respect human
			 rights and fundamental freedoms.
				105.Sense of
			 Congress on the role of the United NationsIt is the sense of Congress that the United
			 Nations has a significant role to play in promoting and improving human rights
			 in Iran, and that—
				(1)the United
			 Nations General Assembly has taken positive steps by adopting Resolution
			 60/171, which expresses its grave concern over the deteriorating human rights
			 situation in Iran;
				(2)the severe human
			 rights violations in Iran warrant country-specific attention and reporting by
			 the United Nations Working Group on Arbitrary Detention, the United Nations
			 Working Group on Enforced and Involuntary Disappearances, the Special
			 Rapporteur on Extrajudicial, Summary, or Arbitrary Executions, the Special
			 Rapporteur on the Promotion and Protection of the Right to Freedom of Opinion
			 and Expression, the Special Rapporteur on Freedom of Religion or Belief, and
			 the Special Rapporteur on Violence Against Women;
				(3)United Nations
			 member states should not support Iran as a member of the United Nations Human
			 Rights Council until the Government of Iran has made significant progress in
			 its human rights record, including the adherence to the Universal Declaration
			 on Human Rights; and
				(4)the Special Envoy
			 should work with the United Nations to compile accurate statistical data on
			 social and political conditions inside Iran.
				106.Sense of
			 Congress on visa policyIt is
			 the sense of Congress that the commitment to human rights and democracy of a
			 national of Iran who has applied for a visa to enter the United States should
			 be considered when determining the eligibility of such national for the
			 visa.
			IIForeign
			 assistance
			201.Assistance to
			 individuals, organizations, and entities that support human rights and
			 democracy in Iran
				(a)AuthorityThe
			 President is authorized to provide financial and political assistance,
			 including grants, to foreign and domestic individuals, organizations, and
			 entities that support human rights, democracy, and the promotion of democracy
			 in Iran and that are opposed to the non-democratic Government of Iran and its
			 deplorable human rights record.
				(b)Eligibility for
			 assistanceFinancial and political assistance under this section
			 may be provided to an individual, organization, or entity that—
					(1)officially
			 opposes the use of terrorism;
					(2)advocates the
			 adherence by the Government of Iran to nonproliferation regimes for nuclear,
			 chemical, and biological weapons and materiel;
					(3)is dedicated to
			 democratic values and supports the adoption of a democratic form of government
			 in Iran;
					(4)is dedicated to
			 respect for human rights, including the fundamental equality of women;
					(5)works to
			 establish equality of opportunity for all people of Iran; and
					(6)supports freedom
			 of the press, freedom of speech, freedom of association, and freedom of
			 religion and other internationally recognized human rights.
					(c)FundingThe
			 President may provide assistance under this section acting through the Special
			 Envoy.
				(d)NotificationNot
			 later than 15 days before each obligation of assistance under this section, and
			 in accordance with the procedures under section 634A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2394–l), the President shall notify the appropriate
			 congressional committees of such obligation of assistance.
				202.Assistance to
			 the Government of Iran
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)notwithstanding
			 any other provision of law, United States nonhumanitarian assistance to Iran
			 should be contingent on—
						(A)substantial
			 progress being made in that country toward respecting the basic human rights of
			 the people of Iran; and
						(B)the transition to
			 a full, transparent democracy; and
						(2)United States
			 humanitarian assistance to any department, agency, or entity of the Government
			 of Iran should—
						(A)be delivered,
			 distributed, and monitored according to internationally recognized humanitarian
			 standards;
						(B)be provided on a
			 needs basis, and not used as a political reward or tool of coercion; and
						(C)reach the
			 intended beneficiaries, who should be informed of the source of the
			 assistance.
						(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 of Foreign Assistance shall submit to the appropriate congressional committees
			 a report describing compliance with this section and describing assistance
			 provided to Iran by international organizations to which the United States
			 provides assistance.
				IIIBroadcasting
			 and Other Public Information
			301.United States
			 policy regarding broadcasting in Iran
				(a)Statement of
			 policyIt is the policy of the United States to help the people
			 of Iran achieve a free press and build an open, democratic, and free
			 society.
				(b)Sense of
			 congressIt is the sense of the Congress that—
					(1)effectively
			 communicating democratic ideals to the people of Iran is essential to fostering
			 change in that country; and
					(2)United States
			 public broadcasting into Iran has in the past been intentionally undermined by
			 the actions of foreign governments.
					302.Reform of
			 Radio Farda and Voice of America Persian Service
				(a)In
			 generalThe Broadcasting Board of Governors shall—
					(1)require the head
			 of Radio Farda and the head of Voice of America Persian Service to develop
			 programming in consultation with—
						(A)the Special
			 Envoy;
						(B)individuals,
			 organizations, and entities eligible for political and financial assistance in
			 accordance with section 201(b); and
						(C)representatives
			 from the Middle East Partnership Initiative, the Bureau of Educational and
			 Cultural Affairs, and the Bureau of Democracy, Human Rights, and Labor of the
			 Department of State;
						(2)ensure that a
			 significant percentage of the broadcast time on Radio Farda and the Voice of
			 America Persian Service is devoted to discussing peaceful democratic change in
			 Iran, including a full, transparent transition to democracy in that country,
			 the consequences of a lack of democratic reform for the people of Iran, and
			 democratic reforms in other countries, and to promoting human rights in Iran
			 and other countries around the world;
					(3)ensure that Radio
			 Farda devotes not more than 1/2 of its broadcast time to
			 music and entertainment; and
					(4)ensure that
			 fluent Farsi speakers employed by Radio Farda and the Voice of America Persian
			 Service produce English summaries of their respective organizations' broadcasts
			 on a weekly basis and make such summaries available to the Special
			 Envoy.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the chairman
			 of the Broadcasting Board of Governors shall submit to the appropriate
			 congressional committees a report that—
					(1)describes
			 compliance with subsection (a);
					(2)reviews
			 programming options for Radio Farda as presented in the consultation process
			 described in paragraph (1) of such subsection;
					(3)lists Radio Farda
			 programs selected from the options presented in the consultation process
			 described in such paragraph; and
					(4)describes how
			 Voice of America Persian Service programming fulfills the principles of the
			 Voice of America charter.
					(c)Prohibition on
			 use of funds To employ certain individualsNone of the funds
			 appropriated or otherwise made available by an Act making appropriations for
			 foreign operations, export financing, and related programs or any other Act may
			 be used to pay the salary of any employee of the Broadcasting Board of
			 Governors, Voice of America, or Radio Farda who has, within the previous 10
			 years, been employed by the Iranian Information Ministry, or any official news
			 agency of the Government of Iran, including the Islamic Republic News
			 Agency.
				(d)Sense of
			 CongressIt is the sense of Congress that the Broadcasting Board
			 of Governors should make every effort to prevent the broadcast of explicitly
			 anti-American sentiments from any of its correspondents or guests.
				303.Translation
			 and distribution of informationThe Special Envoy may provide grants to
			 appropriate entities that are eligible for political and financial assistance
			 in accordance with section 201(b) or section 304(b)(4) to create and maintain
			 websites and translate and distribute books, videos, documents, and other
			 materials on human rights, democracy, the rule of law, free market economics,
			 and related topics.
			304.Broadcasting
			 to promote democracy in Iran
				(a)Grant
			 programThe Special Envoy is authorized to award grants to
			 eligible entities for the purpose of funding broadcasting programs and
			 activities to promote a full, transparent transition to democracy in
			 Iran.
				(b)EligibilityThe
			 following persons and entities are eligible for grants under subsection
			 (a):
					(1)Individuals,
			 organizations, and entities that are eligible for political and financial
			 assistance in accordance with section 201(b).
					(2)Individuals,
			 organizations, and entities that provide radio or television broadcasting into
			 Iran that includes programming intended to promote a full, transparent
			 transition to democracy in Iran.
					(3)Individuals,
			 organizations, and entities that are working to promote the holding of an
			 internationally-monitored referendum in Iran.
					(4)Individuals,
			 organizations, and entities that facilitate communication with the people of
			 Iran via the Internet, including websites, Internet broadcasts, webblogs, and
			 other forms of online communication, that promote a full, transparent
			 transition to democracy in Iran.
					305.Sanctions
			 relating to radio jamming and televisionThe President may impose diplomatic and, if
			 necessary, economic sanctions on foreign governments or entities that assist
			 the Government of Iran in jamming, blocking, or otherwise preventing the free
			 transmission of United States Government radio and television broadcasts into
			 Iran.
			
